Citation Nr: 0300549	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an evaluation in excess of 10 percent 
for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant had active military service from January 
1955 to January 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.    


FINDINGS OF FACT

1.  The veteran has not been diagnosed to have tinnitus.  

2.  On a VA audiological evaluation in November 2000, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (pertinent frequencies) was 78 decibels, with 
the puretone threshold at each of the four specified 
frequencies greater than 55; his speech discrimination was 
76 percent correct in the right ear (level VII).   

3.  On the November 2000 audiological evaluation, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 58 decibels; 
his speech discrimination was 88 percent correct in the 
left ear (level III).   


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The schedular criteria for an evaluation of 20 percent 
for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992) (explaining the regulatory construction and 
applicability of section 3.303(d)).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

In the instant case, the appellant contends that he 
currently suffers from tinnitus which was incurred during 
his period of military service.  The appellant maintains, 
in essence, that due to in-service noise exposure, he 
developed tinnitus.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses 
medical expertise, nor is it contended otherwise.  
Therefore, his opinion that his tinnitus is related to his 
period of active service, is not competent evidence. 

In the instant case, there is no competent medical 
evidence showing a current medical diagnosis of tinnitus.  
The Board notes that the appellant's service medical 
records, including his January 1959 separation 
examination, are negative for any complaints or findings 
of tinnitus.  In addition, the outpatient treatment 
records from the Loma Linda VA Medical Center (VAMC), from 
June to September 2000, are negative for any complaints or 
findings of tinnitus.  The Board further notes that the 
appellant's November 2000 VA audiological examination is 
also negative for any complaints or findings of tinnitus.  
Therefore, in light of the above, without any current 
clinical evidence confirming the presence of tinnitus, 
service connection must be denied. 


B.  Claim For An Evaluation In Excess Of 10 Percent For 
Bilateral Hearing Loss

I.  Factual Background

This appeal arises out of the veteran's August 2000 
application to reopen his previously denied claim for 
service connection for hearing loss.  In connection with 
that, outpatient treatment records from the Loma Linda 
VAMC, from June to September 2000 were obtained.  These 
show that in June 2000, the appellant underwent an 
audiological evaluation after complaining of bilateral 
hearing loss.  At that time, the audiological evaluation 
revealed pure tone air conduction threshold levels in the 
right ear at 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 70, 70, 85, and 90 decibels, respectively, with 
an average puretone threshold of 79.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 35, 65, 60, and 70 decibels, with an 
average pure tone threshold of 58.  Speech discrimination 
was 72 percent in the right ear and 100 percent in the 
left ear.  The results were interpreted as showing severe 
mixed hearing loss in the right ear, and moderate/mild to 
severe mixed hearing loss in the left ear.   

In November 2000, the appellant underwent a VA 
audiological examination.  At that time, the audiological 
evaluation revealed pure tone air conduction threshold 
levels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz as follows: 65, 70, 85, and 90 decibels, 
respectively, with a pure tone average of 78 decibels.  In 
the left ear for the same frequencies, he had pure tone 
air conduction threshold levels of 35, 65, 60, and 70, 
with a pure tone average of 58 decibels.  Speech 
discrimination scores were 76 percent in his right ear and 
88 percent in his left ear.  The results were interpreted 
as showing moderately-severe to severe mixed hearing loss 
in his right ear, and moderate to severe essentially 
sensorineural type hearing loss in his left ear.  

In an August 2001 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  This was assigned a 10 percent 
disabling rating under Diagnostic Code 6100.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify 
the disease and the resulting disability and above all, 
coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).   

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles 
per second (hertz).  To evaluate the degree of disability 
for bilateral service- connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002).  The assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

In the instant case, the puretone threshold in each of the 
four specified frequencies has been greater than 55 in the 
right ear, such that Table VIa must be used when 
calculating the level of impairment.  The audiological 
findings from the appellant's audiometric examination in 
November 2000 translate into level VII hearing loss in the 
right ear and level III in the left ear.  This corresponds 
to 20 percent evaluation under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2002).  Accordingly, with the 
criteria for an increased 20 percent rating met, this 
aspect of the veteran's appeal is granted.  

In reaching this decision, the Board notes that since this 
claim arose from the initial grant of benefits, it is 
permissible to assign separate "staged" ratings for 
separate periods based on the facts found.  See Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).  Owing to the brief 
amount of time covered during this appeal period, as well 
as the veteran's contentions, the Board considers it 
appropriate to consider the criteria for the 20 percent 
rating assigned herein to have been met effective from 
when service connection was initially granted, August 
2000.  


C.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claims 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case. This is so because the requirements of the law 
have been satisfied.  In this regard, the Board notes that 
there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to 
the present claims.  The evidence of record includes the 
appellant's service medical records, outpatient treatment 
records from the Loma Linda VAMC, from June to September 
2000, and a November 2000 VA audiological examination 
report.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims.  Moreover, in an April 2001 letter from the RO 
to the appellant, the appellant was informed of the 
enactment of the VCAA and its content.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case, and in the letters sent to the 
appellant from the RO during the course of the appeal have 
informed him of the pertinent law and regulations, and 
information and evidence that would be needed to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 
Supp. 2002).  Additionally, these documents have indicated 
to the appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, as 
noted above, pertinent medical records from all relevant 
sources identified by the appellant were obtained by the 
RO.  The record also reflects that the appellant underwent 
a VA audiological examination in November 2000.  In sum, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken 
to comply with the provisions of the VCAA or the 
implementing regulations.









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.  

Subject to the law and regulations governing the payment 
of monetary benefits, an increased 20 percent evaluation 
for bilateral hearing loss is granted.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

